FILED IN
        1st COURT OF APPEALS
            HOUSTON, TEXAS
        11/12/2015 8:00:00 AM

EXHIBIT 6
        CHRISTOPHER A. PRINE
                 Clerk
Debra HoIIow~~~~

From:                        Judith Kuihanek <k-judy@sbcg~obaI.net>
Sent:                        Friday, November 06, 2015 12:01 PM
To:                          Debra Holloway
Subject:                     Syrian-America vs. Pecten


Patricia Palmer is at 713-256-9940. Apparently
Patricia has already filed Vol. 16. Her e-mail is
fantaeia~Hotmail.com. I have Vol. 15.

The note I received from COA also included a
Ramona Gonzalez at csramona~sbcqlobal.net.
I don’t know anything about her part since I’m not
the official.

You might need to get in touch with MyThuy (MeeTee)
for an update.

Judith J. Kulhanek




                                                     I-
                                   From: unknown      Page: 1/3     Date: 11/8/2015 12:36:05 PM




            JUDITH J.                                        KULHANEK
                                           Gerti~fled Shorthand Reporter
                                                     P. 0. Box 1633
                                                           iX77484~~
   PH: (713) 681-6071                                                                       Fax Number: Call first




               ~~SIMILE TRANSMITTAL

    TO     Ms Debt C Ho~]uwav                                     BA’\ # 713-652-3057 _______________
    CO~       N       S       ~Y SNELLM~NTGOMERY LLP
    FRQM Judith J Kuihanek                                        I OT~L NuMBER OF PAGES SENT .3
    DATE       November 6~0i5
    REMARKS:

    RB: No. 2007-67830 SHRIAN-AMERICA OIL CORP. vs. PECTEN ORIENT CO.
                               -


    190th District Court, Harris County, TX

   Dear Ms. Holloway:

   Attached please find my invoice covering Vol. 15 of the statement of facts in the above-entitled
   and numbered cause.

   I have also attached a W-9 for your records.

   If you have any questions, please call.

   Thanks,



~~
~ Judith J. ~‘K~lhanek




  NOTE:        This message is intended oniy for the use of the individual or entity to which it is addressed, and may contain
  information that is privileged and confidential. If you have received this cQtn~munication in error, please notify us
  immediately by telephone and return these papers to us at the above address.


                  This fax was received by GA FaxMaker fax server. For more information, visit: http://w~Ngfi.com
                                           From: unknown   Page: 2/3     Date: 11/6/2015 12:36:05 PM




INVOICE-~
    jIJDITH J. KTJLffANEK                                                                                           No~
    Certif i-ed $hOr~1iai~d Reporter
    P. 0. BOX 1633                                                                  INVOIC~DA~NOve~er6,2015~
    Wailer,      Texas 77484

    (713) 515-0221
    k~~udy~&~Cg10ba1 net       .




~TO:                                                                                                                    Fax:              713-652-3057
    Ms.      Debi C.   ~o11oway

    712 Main Street,               Suite 1400

                                                                                    ~-
                                                       ~ ---~-~           .,-



                                                            V    T~MSuponre~eIpt                                          RO~B.



~ ~.ui4~i:It-i~1                                                                                                       .~            ~ ~~j]11!4~UI
    RE:    20076~ 830
              ~.      5YRIZ~N M~RICAN OIL CORP.
                                            -                                                   Vs.         PECTE~                   V   ORIETT CO.
    190th ~ict~ o~rris0UfltY,                                                                                                        -




    0&1 ~J ~ quest i               ö            in1era10fl~~                                                                         —                 —


-         .--

                                                                                      TOTM-~ DUE:                                                  100~0Q
                —.      V                                                           ~




—                                                                                                                                             —       —~—



                                       ~              V~                        .    ~VVV   ~                                                 V        -~


                                                                                                                                         TIEEA ~
—                                  ,.-~                                    V                          .~V•.VV~•.•VVVVVVVV~•.V~   ~       —    ~




~               ~                                 V                -.                                                                    —
       672                                                      INvOICE




                     This fax was received by GFI FaxMaker fax server. For more information, visit: http://wv’w.gfi.com